Conviction for murder; punishment, three years in the penitentiary. *Page 14 
We are confronted in the outset with the fact that the appeal bond executed by the appellant was approved only by the sheriff, and not by the district judge as well as the sheriff. The law requires that such appeal bond be approved both by the trial judge and the sheriff. The bond being insufficient, the appeal must be dismissed.
The appellant will be given fifteen days from the date of this dismissal in which to perfect his appeal.
                       FINAL DISPOSITION.